  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES CRAWFORD,            )
individually and on behalf )
of all others similarly    )
situated,                  )
                           )
     Plaintiff,            )
                           )           CIVIL ACTION NO.
     v.                    )            2:14cv957-MHT
                           )                 (WO)
NANCY A. BERRYHILL, Acting )
Commissioner of the Social )
Security Administration,*  )
                           )
     Defendant.            )


                          JUDGMENT

    Pursuant   to   the   joint   stipulation   of   dismissal

(doc. no. 24), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.


    * Pursuant to Federal Rule of Civil Procedure
25(d), Nancy A. Berryhill, Acting Commissioner of the
Social Security Administration, is substituted as
defendant  for  former  Acting   Commissioner  Carolyn
Colvin.
    All pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final   judgment

pursuant   to   Rule   58    of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 7th day of March, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
